DETAILED ACTION
	This is a final Office Action on the merits for application 17/085,064. Receipt of the amendments and arguments filed on 01/24/2022 is acknowledged.
Claims 1-20 are pending.
Claims 1-20 are examined.

Claim Objections
Claims 9 and 17 are objected to because of the following informalities: claims 9 and 17 each define “reenforcing rods” when such limitations instead should define --reinforcing rods--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 defines “a surface of the existing member,” which renders the claimed invention indefinite since one of ordinary skill in the art would not know whether an existing member different from the existing concrete slab is required or whether such elements are the same. Also, claim 7, from which claim 8 depends from, already defines 
Claim 9 defines “reenforcing [sic] rods,” which renders the claimed invention indefinite since claim 7, from which claim 9 depends from, has been amended to include rebar and thus one of ordinary skill in the art would not know whether a separate set of reinforcing rods is required in claim 9 or whether such limitations are duplicates of those in claim 7. For examining purposes and in light of the specification and drawings, claim 9 is considered to include the same limitations of claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaue (U.S. Patent 3,321,884).
Regarding claim 1, Klaue discloses a structure for reinforcing an existing member with a new member, comprising:
a base (#32; see figure 5) affixed to a vertical surface of the existing member (#20);
a first pair of diagonal segments each extending at a first angle from the base (see figure 5, where the diagonal segments #34 that extend downwardly at an angle are considered the first pair of segments); and
a second pair of diagonal segments each extending at a second angle from the base, the second angle being equal and opposite to the first angle (the diagonal segments #34 that extend upwardly at an angle from the base are considered the second pair of segments which extend at an equal but opposite angle with respect to the first angle); and
a top segment (#30) connected to each of the diagonal segments (see figure 5), wherein the base, diagonal segments and top segment are embedded in the new member (see col. 3, ll. 7-22, where concrete is to be filled within space #8 to form a new member and thus embed the structure).
Regarding claim 2, Klaue discloses a connective interface (#3) for connecting the base to the existing member (see figure 7).
Regarding claim 3, Klaue discloses the diagonal segments are provided at an angle less than 90 degrees off the base (see figure 5, where the inside angles between the diagonal segments #34 and base is less than 90 degrees).
Regarding claim 5, Klaue discloses the base, diagonal segments and top segment define one or more openings in the structure (see figure 5, where the structure comprises of enclosed openings in a central portion thereof formed between adjacent elements #34 of the structure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (U.S. Publication 2011/0277410) in view of Neu (DE 3003162).
Regarding claim 1, Richardson et al. disclose a structure for reinforcing an existing member (#310; see paragraph 109) with a new member (the new concrete that is to be poured within the repair formwork), comprising:
a base (the inner I-shaped portion of the panel #624 which is to be attached to existing structure #310 using element #1341) affixed to a vertical surface of the existing member (see figure 19A);
two pairs of horizontal segments each extending at an angle from the base (the horizontal segments that extend from the base, as explained above, away from the existing structure #310); and
a top segment (the left, outer, vertical I-shaped portion of the panel #624 which is to be attached to formwork panel #82) connected to each of the horizontal segments (see figure 19A), wherein the base, horizontal segments, and top segment are embedded in the new member (the new member is considered the concrete that is to be poured within the formwork formed by the panels #624, existing structure 
However, Richardson et al. disclose the segments are horizontal and do not comprise of first and second diagonal pairs as defined. It is highly well known in the art, as evidenced by Neu, that such standoffs for concrete formworks can be constructed either from horizontal segments or diagonal segments that extend from a base to a top segment in order to form the space which concrete is to be poured within, where such diagonal segments are depicted in figure 3 as extending upwardly and downwardly so as to form two sets of diagonal segments that extend at the same angle but in opposite directions. Therefore, it would have been obvious to have constructed the horizontal segments of the standoffs of Richardson et al. to comprise of first and second pairs of diagonal segments as presently defined instead of horizontal segments, as taught in Neu, in order to provide better strength and load transfer through the formwork assembly. 
Regarding claim 2, Richardson et al. in view of Neu render obvious a connective interface (Richardson et al.; #1341) for connecting the base to the existing structure (see figure 19A of Richardson et al.).
Regarding claim 3, Richardson et al. in view of Neu render obvious the diagonal segments are provided at an angle less than 90 degrees off of the base (see figure 3 of Neu, where such features would be provided within Richardson et al. as explained above).
Regarding claim 4, Richardson et al. in view of Neu render obvious the base is wider than the diagonal segments (see figure 19A of Richardson et al., where the I-
Regarding claim 5, Richardson et al. in view of Neu render obvious the base, diagonal segments and top segment define one or more openings in the structure (as taught in both Richardson et al. and Neu, such diagonal segments would form triangular shaped enclosed openings extending through the standoffs #624).
Regarding claim 6, Richardson et al. in view of Neu render obvious steel rebar embedded within the new member and extending through the openings (Paragraph 219 of Richardson et al. discloses rebar can extend through apertures in the standoffs #624 to provide strength to the repair structure. However, if the Examiner is considered to over broadly interpret the embodiment of figure 19A of Richardson et al. as meeting the embedded steel rebar limitations as defined, paragraph 219 of Richardson et al. discloses that any embodiment of the disclosure can include rebar in order to strengthen the repair structure formed by the formwork assembly, where it would have similarly been obvious to have included rebar within the apertures between the segments of the standoff #624 of figure 19A in order to strengthen the repair structure of such an assembly.).
Regarding claim 7, Richardson et al. disclose a structure for reinforcing an existing concrete slab (#310; see paragraph 109) with a new member (the new concrete that is to be poured within the repair formwork), comprising:
a base (the inner I-shaped portion of the panel #624 which is to be attached to existing structure #310 using element #1341) affixed to a vertical surface of the existing concrete slab (see figure 19A);
segments extending from the base (the horizontal segments that extend from the base, as explained above, away from the existing structure #310);
a top segment (the left, outer, vertical I-shaped portion of the panel #624 which is to be attached to formwork panel #82) connected to each of the horizontal segments (see figure 19A), the horizontal segments spaced from each other to define one or more enclosed openings between the base, horizontal segments, and top segment (see figure 19A), and wherein the base, horizontal segments and top segment are embedded in the new member (the new member is considered the concrete that is to be poured within the formwork formed by the panels #624, existing structure #310, and formwork panel #82, where the base, horizontal segments, and top segment are embedded within such a concrete in the final state), and
steel rebar embedded within the new member and extending through the enclosed openings (paragraph 219 discloses that rebar can extend through apertures in the standoffs #624 to provide strength to the repair structure).
However, Richardson et al. disclose the segments are horizontal and not diagonal as defined. It is highly well known in the art, as evidenced by Neu, that such standoffs for concrete formworks can be constructed either from horizontal segments or diagonal segments that extend from a base to a top segment in order to form the space which concrete is to be poured within. Therefore, it would have been obvious to have constructed the segments of the standoffs of Richardson et al. to comprise of diagonal segments instead of horizontal, as taught in Neu, in order to provide better strength and load transfer through the formwork assembly. 

Regarding claim 8, Richardson et al. in view of Neu render obvious the base, diagonal segments, and top segment protruded orthogonally from a surface of the existing member to which the base is attached (see figure 19A of Richardson et al., where the standoffs #624 that form the base, diagonal segments, as explained above, and top segment extend orthogonally to the vertical surface of the existing structure #310).
Regarding claim 9, Richardson et al. in view of Neu render obvious reinforcing rods embedded in the new member, extending through the enclosed openings as explained above in the rejection of claim 7.
Regarding claim 10, Richardson et al. in view of Neu render obvious the base and top segment are parallel to each other (see figure 19A of Richardson et al.), the diagonal segments extend at an oblique angle between the base and top segment (see Neu, where such features would be provided within Richardson et al. as explained above).
Regarding claim 11, Richardson et al. in view of Neu render obvious first and second diagonal segments extend between the base and top segment at opposite 
Regarding claim 12, Richardson et al. in view of Neu render obvious a connective interface (Richardson et al.; #1341) for connecting the base to the existing member (see figure 19 of Richardson et al.).
Regarding claim 13, Richardson et al. in view of Neu render obvious the top segment and diagonal segments have the same thickness (for purposes of rejecting claim 13, as more clearly depicted in figure 6D of Richardson et al., the top segment of element #624 of figure 19A can be considered the solid vertical portion that attaches each horizontal segment to one another, which is spaced inwardly from the I-shaped connection element (see #34 at figure 6D) and thus is formed with the same thickness as the segments as depicted in the figures).
Regarding claim 14, Richardson et al. in view of Neu render obvious the top segment and the diagonal segments have different thicknesses (for purposes of rejecting claim 14, the top segment is considered to comprise the I-shaped connector (at #34 in figure 6D of Richardson et al.), which comprises of a greater thickness than the thickness of the diagonal segments).
Regarding claim 15, Richardson et al. disclose a structure for reinforcing a first concrete slab (#310; see paragraph 109) with a second concrete slab (the new concrete that is to be poured within the repair formwork), comprising:
a base (the inner I-shaped portion of the panel #624 which is to be attached to existing structure #310 using element #1341) affixed to a vertical face of the first concrete slab (see figure 19A);
segments extending from the base (the horizontal segments that extend from the base, as explained above, away from the existing structure #310);
a top segment (the left, outer, vertical I-shaped portion of the panel #624 which is to be attached to formwork panel #82) connected to each of the horizontal segments (see figure 19A), the horizontal segments spaced from each other to define one or more enclosed openings between the base, horizontal segments, and top segment (see figure 19A), and wherein the base, horizontal segments and top segment are embedded in the second concrete slab (the new member is considered the concrete that is to be poured within the formwork formed by the panels #624, existing structure #310, and formwork panel #82, where the base, horizontal segments, and top segment are embedded within such a concrete in the final state), and
However, Richardson et al. disclose the segments are horizontal and not diagonal as defined. It is highly well known in the art, as evidenced by Neu, that such standoffs for concrete formworks can be constructed either from horizontal segments or diagonal segments that extend from a base to a top segment in order to form the space which concrete is to be poured within. Therefore, it would have been obvious to have constructed the segments of the standoffs of Richardson et al. to comprise of diagonal segments instead of horizontal, as taught in Neu, in order to provide better strength and load transfer through the formwork assembly. 
Regarding claim 16, Richardson et al. in view of Neu render obvious the base, diagonal segments, and top segment protruded orthogonally from a surface of the existing member to which the base is attached (see figure 19A of Richardson et al., where the standoffs #624 that form the base, diagonal segments, as explained above, and top segment extend orthogonally to the vertical surface plane of the existing structure #310).
Regarding claim 17, Richardson et al. in view of Neu render obvious reinforcing rods embedded in the second concrete slab, extending through the enclosed openings (Paragraph 219 of Richardson et al. discloses rebar can extend through apertures in the standoffs #624 to provide strength to the repair structure. However, if the Examiner is considered to over broadly interpret the embodiment of figure 19A of Richardson et al. as meeting the embedded steel rebar limitations as defined, paragraph 219 of Richardson et al. discloses that any embodiment of the disclosure can include rebar in order to strengthen the repair structure formed by the formwork assembly, where it would have similarly been obvious to have included rebar within the apertures between the segments of the standoff #624 of figure 19A in order to strengthen the repair structure of such an assembly.).
Regarding claim 18, Richardson et al. in view of Neu render obvious the base and top segment are parallel to each other (see figure 19A of Richardson et al.), and the diagonal segments extend at an oblique angle between the base and top segment (see Neu, where such features would be provided within Richardson et al. as explained above).
Regarding claim 19, Richardson et al. in view of Neu render obvious wherein first and second diagonal segments extend between the base and top segment at opposite angles (see figure 3 of Neu, where two diagonal segments that extend in opposite directions can be considered the first and second diagonal segments as defined, where such features would be provided within Richardson et al. as explained above).
Regarding claim 20, Richardson et al. in view of Neu render obvious a connective interface (Richardson et al.; #1341) for connecting the base to the first concrete slab (see figure 19 of Richardson et al.).

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because Applicant’s amendments to the claims required the use of a different interpretation of the prior art of record or the use of a different primary reference and different rejection.
Regarding Applicant’s arguments that Klaue does not disclose the limitations of claim 1 since the ties #7 “are not part of any bracket and do not get embedded in the new member,” it appears Applicant is confusing element #20 of Klaue as being the new member when concrete, which is not depicted within the figures, is to be poured 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635